DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 23, and dependents is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1 and 23, Applicant recites the limitation “a second lumen fluidly separate from the first lumen”. However, express support for this limitation in the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 11, 23, and dependents is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 23, related to the above, Applicant recites the limitation “a second lumen fluidly separate from the first lumen”. However, inasmuch as this terminology is not used in the specification it is unclear how such terminology should be read in the claims in light of the specification so as to establish the metes and bounds of 
Regarding Claims 1, 11, 19 and dependents, Applicant recites “a hydrogel within the lumen” and “the lumen” respectively. However, as Claim 1, as amended, now recites a “first lumen” and a “second lumen” the lack of a qualifier on “lumen” renders the claim indefinite as it is not clear to which lumen the hydrogel is provided.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 6-15, 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO 2014/113384 (“Kahook”) in view of U.S. Publication No. 2014/0296834 (“Moss”) and U.S. Publication No. 2010/0179468 (“Becker”).
Regarding Claims 1, 14, and 22, Kahook discloses a lacrimal drug delivery device (1, 2, 3, 5 in combination), comprising:
	A reservoir (1) configured to hold a drug, the reservoir being expandable between a relaxed state and an expanded state (i.e. the reservoir has “elastic properties” – see Summary of Invention, Par. 2);
	A connector (2, 3, 5) fluidly coupled to the reservoir, the connector including formed therewith a first lumen (i.e. the lumen within 2; Summary of Invention, Par. 4) wherein the drug is configured to flow from the reservoir to a delivery site through the lumen during use, and a second lumen (i.e. the lumen of 3), wherein the second lumen, is fluidly separate from the first lumen (see Summary of Invention, Par. 2 - i.e. in configurations wherein a valve is associated with the second lumen the valve serves to fluidly isolate the two lumens from one another such that no flow is provided therebetween).

	However, Moss discloses a related lacrimal drug delivery device (RE: intra-punctal/punctual [sic] plug – see Par. 14, 20, 140) wherein the invention comprises a reservoir (see e.g. 202) holding a drug (see 201), the reservoir being configured to deliver the drug through communication with a lumen (204) leading to the external environment (Abstract), wherein the lumen further incorporates a hydrogel (205 – Par. 24) therein, wherein the hydrogel is configured to absorb the drug from the reservoir and delivery the drug from the lumen at the delivery site, the hydrogel including a first section (e.g. the proximal end abutting the reservoir) which absorbs (RE: “wicks”) the drug at a first rate of absorption (Abstract; Par. 9, 13, 24, 62, 73, 163) thereby controlling the rate of drug flow incident to the fluid dynamics of the hydrogel. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Kahook to include a hydrogel wicking material within the delivery lumen, as disclosed by Moss, to assist in conveying the drug from the reservoir and permitting a user to better control drug release from the reservoir in the manner described by Moss.

Kahook discloses the device may include a second lumen (e.g. 3). Becker discloses that the delivery guide (30) can be positioned within a lumen of the device to be installed. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to utilize the lumen (3) of the invention of Kahook for receipt of the delivery guide, as suggested by Becker, in order to assist a user in placement of the device within the lacrimal sac as desired by Kahook.

Regarding Claim 6, Examiner notes that the subject matter of Claim 6 constitutes mere intended use, particularly as the drug is not a positively required part of the claimed workpiece, whereby the modified invention of Kahook will be understood to include a hydrogel with a drug state, whereby the drug is not present within the hydrogel, and a wetted state whereby the drug is absorbed to flow into the hydrogel. Examiner submits that assumption of these states is dependent on the diffusion characteristics of the drug selected as well as the time duration between filing of the reservoir and implanting. As such, the device of Kahook, as modified, is capable of being used in the claimed manner.
Regarding Claim 8, Examiner submits that the phrase “guide wire” (particularly given the indication of the claims that the guide wire may comprise a tubular device having an opening therethrough such that fluids can be delivered through the guide wire and into the reservoir – see Par. 12 of the instant application) does not satisfactorily define and distinguish over the hollow probe/cannula (30 – see Becker), such a probe 
Regarding Claim 9, in the instant case the hollow probe/cannula (30 – see Becker) of the modified invention of Kahook, said probe being constructed as a tubular guide wire (see channel/lumen 34 – see Becker) which includes an opening (e.g. the lumen 34 and/or the terminal openings 33, 38 – see Becker) therethrough such that a fluid (63) can be transferred through the opening and into the lumen into which the probe is received, whereby when employed to install the device of Kahook (modified in view of Becker) via the second lumen, as described above, will be suitable for delivering a drug to expand the reservoir, as needed.
Regarding Claim 10, Kahook discloses that in some embodiments the device may comprise a “valve” associated with the second lumen (3 – see Summary of Invention, Par. 2) such that the flow of fluid through the lumen can be selectively prevented when the delivery device is removed thereby preventing backflow and leakage from the fill lumen. Such a valve is understood to be operable to be in a closed state which seals the second lumen in configurations wherein the delivery device is in a removed state.
Regarding Claims 11-13, Kahook discloses a filter coupled to the connector, the filter sealing the hydrogel (when modified in view of Moss – see above) within the lumen while allowing the drug to flow through the filter (see Summary of Invention, Par. 2) 
Regarding Claim 15, Kahook, as modified by Moss (see Fig. 2) provides for the first section and the second section have the same chemical formulation (see the continuous nature of the crosshatching indicating a generally uniform material).
	Regarding Claim 21, Kahook discloses the first lumen has a distal diameter adjacent the reservoir and a proximal diameter opposite the reservoir, wherein the proximal diameter is smaller than the distal diameter (see Fig. 2, Moss – see also the inclusion of the flow limiting port as described by Kahook (see Summary of Invention, Par. 6).
Regarding Claims 23 and 24, Kahook discloses a lacrimal drug delivery device (1, 2, 3, 5 in combination), comprising:
	A reservoir (1) configured to hold a drug, the reservoir being expandable between a relaxed state and an expanded state (i.e. the reservoir has “elastic properties” – see Summary of Invention, Par. 2);
	A connector (2, 3, 4) comprising at least first and second lumens (2, 3)  fluidly coupled to the reservoir, a lumen formed in the connector (Summary of Invention, Par. 4) wherein the drug is configured to flow from the reservoir to a delivery site through the lumen, wherein the second lumen includes a valve such that the first and second 
	Kahook discloses the invention substantially as claimed except that the device comprises a “hydrogel within the lumen”. While Kahook does mention “hydrogels” as part of the “drug supply” such a recitation does not clearly envisage “a hydrogel within the lumen” and merely indicates the hydrogel to more generally be provided as part of the “drug supply”, which while not explicit, is more suggestive of a matrix contained within the reservoir.
	However, Moss discloses a related lacrimal drug delivery device (RE: intra-punctal/punctual [sic] plug – see Par. 14, 20, 140) wherein the invention comprises a reservoir (see e.g. 202) holding a drug (see 201), the reservoir being configured to deliver the drug through communication with a lumen (204) leading to the external environment (Abstract), wherein the lumen further incorporates a hydrogel (205 – Par. 24) therein, wherein the hydrogel is configured to absorb the drug from the reservoir and delivery the drug from the lumen at the delivery site, the hydrogel including a first section (e.g. the proximal end abutting the reservoir) which absorbs (RE: “wicks”) the drug at a first rate of absorption (Abstract; Par. 9, 13, 24, 62, 73, 163) thereby controlling the rate of flow of the drug from the reservoir incident to the fluid dynamic properties of the hydogel. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Kahook to include a hydrogel wicking material within the delivery lumen, as disclosed by Moss, to 
	Kahook discloses the invention substantially as claimed except that the device explicitly includes a delivery guide detachably coupled to the reservoir to deliver the reservoir into a lacrimal sac of a patient. While Kahook does describe that the device can be installed/implanted within the lacrimal sac (see Fig. 3) particularly in a manner “similar to the introduction of a Crawford tube”, Kahook does not explicitly describe the appliance by which such implantation can be accomplished. However, Becker discloses that related tubes (e.g. 28) are typically installed through the use of a delivery guide (e.g. 30) to access the lacrimal sac (see Fig. 8) coupled thereto (Fig. 1) to deliver the appliance into the lacrical sac, the delivery guide including an opening (e.g. the lumen 34 and/or the terminal openings 33, 38) therethrough such that a fluid (63) can be transferred through the opening and into the lumen into which the probe is received, whereby when employed to install the device of Kahook via the second lumen, as described above, will be suitable for delivering a drug to expand the reservoir, as needed. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide a “delivery guide” detachably coupled to the reservoir of Kahook, as disclosed by Becker, in order to provide a delivery means by which the implant can be installed in the desired location as suggested by Kahook.
Kahook discloses the device may include a second lumen (e.g. 3). Becker discloses that the delivery guide (30) can be positioned within a lumen of the device to be installed. It would have been obvious for a person having ordinary skill in the art at 
As noted above, Kahook discloses that in some embodiments the device may comprise a “valve” associated with the second lumen (3 – see Summary of Invention, Par. 2) such that the flow of fluid through the lumen can be selectively prevented when the delivery device is removed thereby preventing backflow and leakage from the fill lumen and will also permit reinsertion of the delivery guide as necessary to refill the device.
Regarding Claims 25, Kahook, as modified above and described by Moss, in some embodiments describes a hydrogel to comprise first and second sections (see e.g. Fig. 2B, Moss, i.e. the proximal and distal sections) whereby the two sections will absorb the drug at different rates based upon their difference in surface area (compare the surface area of the enlarged proximal portion with the surface area of the narrower distal portion). Such a configuration would have been obvious to provide to the invention of Kahook, as described above, in order to achieve for controlled delivery rates/aspects as described by Moss, as detailed above.
Claim(s) 3-5 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO 2014/113384 (“Kahook”) in view of U.S. Publication No. 2014/0296834 (“Moss”) and U.S. Publication No. 2010/0179468 (“Becker”) as applied above, and further in view of U.S. Publication No. 2011/0301555 (“G-Z”).

	Regarding Claim 5, as modified above, the first section of the invention of Kahook will be adjacent the reservoir (see Moss, Fig. 2B) and the second section will be opposite the first section (see Moss, Fig. 2B), wherein the first section is more absorbent than the second section based upon the spatial gradient related to surface area and volume (see Moss, Fig. 2B). While G-Z does not explicitly disclose whether the spatial gradient formed by the controlled gradient of porousity should be arranged in an increasing or decreasing fashion, Examiner submits that the relative sizes of the pores of the two sections when employing a spatial gradient will necessarily conform to one of two possibilities (i.e. the first porosity is greater than the second porosity or vice 
	Regarding Claim 16, as noted above, Kahook, as modified by Moss and G-Z, provides for the first and second sections to have different formulations, see generally different porosities (see above).
	Regarding Claim 17, Kahook, as modified above, discloses the invention substantially as claimed except that the first section is hydrophilic and the second section is hydrophobic. However, G-Z describes that creation of a spatial gradient within a hydrogel material to control fluid delivery kinematics is known to utilizes blends of hydrophobic and hydrophilic polymers (Par. 40). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the first section of a hydrophilic material and the second section of a 
	Regarding Claims 18 and 19, Kahook, as modified (see particularly Fig. 2, Moss) provides for the lumen to include a proximal end and a distal end and the ratio of the first section to the second section is greater at the proximal end than at the distal end, whereby the first section extends from the proximal end to the distal end such that the drug is transferred along the lumen through the first section (see particularly Moss – Fig. 2).

Response to Arguments
Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive. 
Examiner submits that Applicant’s analysis does not afforded the broadest reasonable interpretation of “fluidly separate”, particularly in view of the lack of the specification to recite the phrase. Applicant’s remarks concerning the phrase are largely conclusory and do not seek to define the metes and bounds of the phrase as it pertains to support from the instant specification and how such a phrase defines and distinguishes over, for example, the valve which can be supplied as part of the second lumen of Kahook (see above).
Furthermore, Applicant’s arguments that “the first tube and second tube 3 of Kahook cannot simultaneously perform the functionality of the claimed first and second 
Applicant argues “there is no indication that the “sections” of the wicking material within the delivery window will absorb drug at different rates”. However, this is not persuasive inasmuch as absorption must be understood by skilled artisan to relate to not only the material composition of the hydrogel, but also the geometry of the hydrogel, whereby the sections of Moss having distinctive geometry and surface area will be understood to absorb at fundamentally different rates based upon the principles of fluid dynamics.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM R CARPENTER/           Primary Examiner, Art Unit 3783       
02/23/2021